 1   WO
 2                                   NOT FOR PUBLICATION
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Moses McCormick, et al.,                            No. CV-19-02941-PHX-DJH
10                 Plaintiffs,                           ORDER
11   v.
12   Franklin County Court of Common Pleas
     Domestic Division, et al.,
13
                   Defendants.
14
15          This matter is before the Court on over a dozen Motions filed by the various
16   Defendants. This case was filed by Mark and Moses McCormick and appears to arise out
17   of Moses McCormick’s divorce proceedings, which primarily occurred in state court in
18   Columbus, Ohio.1 (Doc. 1).
19   I.     Background
20          Plaintiffs filed a 251-page Complaint, comprising 651-pages with exhibits, raising
21   several federal law claims. Plaintiffs appear to be unhappy with what seems to be every
22   party, institution, law firm, court, judicial officer, and state and local entity that had any
23   involvement with Moses McCormick’s divorce proceedings and have named 31
24   Defendants2 and 25 Doe Defendants. It is unclear to the Court how Plaintiff Mark
25   1
         Columbus, Ohio, is located             within    the   Southern    District   of    Ohio.
     https://www.ohsd.uscourts.gov/
26
     2
      The named Defendants include the following: Supreme Court of Ohio; Franklin County
27   Ohio Court of Common Pleas: Domestic Division; Franklin County Ohio Court of
     Common Pleas: Civil Division; Franklin County Ohio Court of Common Pleas:
28   Municipal Division; Franklin County Department of Job and Family Services; Franklin
     County Child Support Enforcement Agency; Stacy Gilbert Orsborne; the City of
 1   McCormick is relevant to these proceedings. All the events giving rise to the claims
 2   appear to have occurred in Ohio.
 3          Before the Court are the following Motions: Motions to Dismiss for Lack of
 4   Jurisdiction, Improper Venue, or Failure to State a Claim by Buckeye Ranch (Doc. 9);
 5   Columbus Division of Police and City of Columbus (Doc. 12); Summit County Court of
 6   Common Pleas, Summit County Domestic Relations Court, County of Summit and
 7   William D. Wellemyer (Doc. 14); Ninth District Court of Appeals, Maureen O'Connor,
 8   Supreme Court of Ohio, Tenth District Court of Appeals (Doc. 18); Judges Amy
 9   Corrigall Jones and Katarina Cook (Doc. 20); Hsiu-Chen Lu (Doc. 27); Todd Sidoti
10   (Doc. 53); Susan Brown, Franklin County Child Support Enforcement Agency, Franklin
11   County Court Department of Job and Family Services, Franklin County Court of
12   Common Pleas Civil Division, Franklin County Court of Common Pleas Domestic
13   Division, Franklin County, Ohio, Darcy A Shaffer (Doc. 63); Catherine White (Doc. 69);
14   Law Offices of William L Geary LPA (Doc. 77); Jeffrey Anderson (Doc. 80); and a
15   Motion for Judgment on the Pleadings filed by Rosemarie Welch (Doc. 110).
16          While it is probable that the Court does not have jurisdiction over several parties
17   in this case, it is also clear that venue is not proper in the District of Arizona and that this
18   is not the proper forum for this matter. The Court, in its discretion and in the interest of
19   justice, will not reach the merits of the various Motions to Dismiss, and will grant the
20   Motions for Change of Venue.
21   II.    Legal Standards
22          Pursuant to 28 U.S.C. § 1391, for venue to be proper, a civil action must be
23   brought in:
24
25   Columbus, Ohio; Todd Sidoti; Jeffrey Anderson; Catherine White; FBI: Columbus
     Division; 2 unknown final policy enforcers; Darcy A. Shaffer; City of Columbus division
26   of police; Summit County Court of Common Pleas; Summit County Domestic Relations
     Court; Rosemarie Welch; The Buckeye Ranch; The law offices of William L. Geary;
27   William D. Wellemyer; Hsiu-Chen Lu; County of Summit; County of Franklin; 10th
     District Court of Appeals of Ohio; Ninth District Court of Appeals of Ohio; Deputy Clerk
28   Steve; Justice Maureen O’Connor; Amy Corrigall Jones; Susan Brown; FBI: Columbus
     Field Office; and William L. Geary, Attorney. (Doc. 1).

                                                  -2-
 1                 (1) a judicial district in which any defendant resides, if all
 2                     defendants are residents of the State in which the district is
                       located;
 3
                   (2) a judicial district in which a substantial part of the events or
 4
                       omissions giving rise to the claim occurred, or a substantial part
 5                     of property that is the subject of the action is situated; or
 6
                   (3) if there is no district in which an action may otherwise be
 7                     brought as provided in this section, any judicial district in which
                       any defendant is subject to the court’s personal jurisdiction with
 8                     respect to such action.
 9          Where venue is improper under 28 U.S.C. §1391(b), “the district court in which is
10   filed a case laying venue in the wrong . . . district” must “dismiss, or if it be in the interest
11   of justice, transfer such case to any district . . . in which it could have been brought.” 28
12   U.S.C. §1406. “Normally transfer will be in the interest of justice because . . . dismissal
13   of an action that could be brought elsewhere is ‘time-consuming and justice-defeating.’”
14   Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990) (citing Goldlawr, Inc. v. Heiman,
15   369 U.S. 463, 467 (1962)). Simply stated, “[i]f a case falls within one of §1391(b)’s
16   districts, venue is proper; if it does not, venue is improper, and the case must be
17   dismissed or transferred under § 1406(a).” Atl. Marine Const. Co. v. U.S. Dist. Court for
18   W. Dist. of Texas, 571 U.S. 49 (2013).
19          Even in cases where venue is proper under §1391, “[f]or the convenience of
20   parties and witnesses, in the interest of justice, a district court may transfer any civil
21   action to any other district or division where it might have been brought.” 28 U.S.C. §
22   1404(a). “The purpose of the section is to prevent the waste of time, energy and money
23   and to protect litigants, witnesses and the public against unnecessary inconvenience and
24   expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). A district court has
25   discretion “to adjudicate motions for transfer according to an ‘individualized, case-by
26   case consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487
27   U.S. 22, 29 (1988) (quoting Van Dusen, 376 U.S. at 622). In making this determination,
28   a court must balance numerous factors, including: (1) the state that is most familiar with


                                                   -3-
 1   the governing law, (2) the plaintiff’s choice of forum, (3) the respective parties’ contacts
 2   with the forum, (4) the contacts relating to the plaintiff’s cause of action in the chosen
 3   forum, (5) the differences in the costs of litigation in the two forums, (6) the availability
 4   of compulsory process to compel attendance of unwilling, non-party witnesses, and (7)
 5   the ease of access to sources of proof. Jones v. GNC Franchising, Inc., 211 F.3d 495,
 6   498–99 (9th Cir. 2000).
 7          When weighing these factors, a court must be cognizant of the “strong
 8   presumption in favor of plaintiff’s choice of forums” and should not grant transfers
 9   freely. Gherebi v. Bush, 352 F.3d 1278, 1303 (9th Cir. 2003) (citation omitted), vacated
10   on other grounds, 542 U.S. 952 (2004). Transfer is not appropriate if the result is merely
11   to shift the inconvenience from one party to another.         Gherebi, 352 F.3d at 1303
12   (“Section 1404(a) provides for transfer to a more convenient forum, not to a forum likely
13   to prove equally convenient or inconvenient.”) (internal citation omitted). However,
14   where “the balance is strongly in favor of the defendant,” transfer is appropriate. Gulf
15   Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947).
16   III.   Analysis
17          The Court must first address whether venue is proper in the District of Arizona.
18   As Plaintiffs do not allege that any Defendant is a resident of Arizona, 28 U.S.C. §
19   1391(b)(1) does not establish venue in Arizona. Second, all the events giving rise to
20   Plaintiffs’ constitutional and RICO claims occurred in Ohio, and therefore 28 U.S.C. §
21   1391(b)(2) does not establish venue in Arizona. Finally, because this action could have
22   been filed in another jurisdiction where venue would be proper under either §1391(b)(1)
23   or (2), namely in the Southern District of Ohio, §1391(b)(3) does not establish venue in
24   Arizona. See Atl. Marine at 56–57; Bozic v. United States District Court, 888 F.3d 1048,
25   1054 (9th Cir. 2018). Therefore, venue is not proper in the District of Arizona, and the
26   case must be either transferred to a district in which it could have been brought or
27   dismissed. The Court finds that the case could have been brought in the Southern District
28   of Ohio, the location where many of the events giving rise to the claims occurred, and a


                                                 -4-
 1   location in which many, if not all, of the Defendants are located.
 2          Even assuming Plaintiffs could establish that Venue was proper under 28 U.S.C. §
 3   1391, they could not establish that the Southern District of Ohio would not be a more
 4   appropriate forum. Here, in considering the Jones factors, the only factor that tips in
 5   Plaintiffs’ favor is their choice of forum. As to that factor, the Court finds that although
 6   Plaintiffs’ choice of forum is given substantial consideration, Plaintiffs appear to be
 7   attempting to avoid the jurisdiction of the courts in Ohio by choosing to file the case here.
 8   Moreover, Plaintiffs previously litigated this case in Ohio. The Court therefore finds this
 9   factor to be neutral at best. The other six factors, (1) the state that is most familiar with
10   the governing law, (3) the respective parties’ contacts with the forum, (4) the contacts
11   relating to the plaintiff’s cause of action in the chosen forum, (5) the differences in the
12   costs of litigation in the two forums, (6) the availability of compulsory process to compel
13   attendance of unwilling, non-party witnesses, and (7) the ease of access to sources of
14   proof, all strongly favor transferring this case to Ohio, where it appears that most, if not
15   all, of the 31 named Defendants are located and all of the events giving rise to the claims
16   occurred.
17          The causes of action here all appear to relate to the divorce proceedings which
18   took place in Columbus, Ohio, therefore, the ease of access to sources of proof and the
19   familiarity with the governing law favors Ohio. The overwhelming majority of parties,
20   including the necessary witnesses to the matter, are present in Ohio. There are no
21   allegations in the Complaint of any contacts between the numerous Defendants and the
22   State of Arizona. The cost of litigating in the District of Arizona for the 31 Defendants
23   would presumably be much higher than litigating in Ohio. The Court also finds that it is
24   not best suited to compel attendance of unwilling, non-party witnesses all of whom
25   appear to be in Ohio, except for Plaintiffs. Likewise, the Court finds that it would be a
26   waste of judicial resources for the matter to proceed in the District of Arizona.
27          This is not a case where changing venue would merely shift the inconvenience
28   from one party to another.        Here, there are literally dozens of individuals and


                                                 -5-
 1   governmental entities that are not present in this District, but that are all present in Ohio.
 2   Therefore, the Jones factors strongly weigh in favor of transferring venue.
 3          The Court, in its discretion and the interests of justice, finds that this case should
 4   be transferred to the Southern District of Ohio pursuant to 28 U.S.C. § 1404(a).
 5   Therefore, Defendants’ Motions will be granted.
 6          Accordingly,
 7          IT IS HEREBY ORDERED the Motions to Change Venue (Docs. 12 and 77) are
 8   granted, pursuant to 28 U.S.C. §§ 1404(a) and 1406. The Clerk of Court shall kindly
 9   transfer this case to the United States District Court for the Southern District of Ohio.
10          Dated this 31st day of July, 2019.
11
12
13                                                  Honorable Diane J. Humetewa
14                                                  United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -6-
